 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X

 CENTER FOR POPULAR DEMOCRACY
 ACTION and CITY of NEWBURGH,                                       ORDER GRANTING
                                                                    DEFENDANTS' MOTION TO
                                        Plaintiffs,                 DISMISS AND DENYING
                                                                    PLAINTIFFS' MOTION FOR A
             -against-                                              PRELIMINARY INJUNCTION

 BUREAU OF THE CENSUS; STEVEN                                       19 Civ. 10917 (AKH)
 DILLINGHAM, Director, Bureau of the Census;
 UNITED STATES DEPARTMENT OF
 COMMERCE; and WILBUR ROSS, Secretary of
 Commerce,
                                                                          USDCSDNY
                                                                         DOCUMENT
                                        Defendants.                      l:LICTRONIC..tLLY FILED .
                                                                         DOC#:
 -------------------------------------------------------------- X
                                                                         DATE FILED: .S \ iJ - c).o
ALVIN K. HELLERSTEIN, U.S.D.J.:

                This suit is one of several to challenge aspects of the above-named Defendants'

oversight of the 2020 decennial Census. Plaintiffs-an advocacy organization focused on, inter

alia, the accuracy of the Census; and a municipality-contend that Defendants' plans for making

an enumeration of the population include several arbitrary and capricious decisions that will lead

to a differential undercount of persons of color, lower income persons, and other "hard-to-count"

communities, in violation of the Administrative Procedure Act, 5 U.S.C. §§ 500 et seq., and the

Enumeration Clause of the Constitution, U.S . Art. I§ 2 cl. 3. Now before me are two competing

motions: Defendants' motion to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(l)

and 12(b)(6); and Plaintiffs' motion seeking a preliminary injunction pursuant to Federal Rule of

Civil Procedure 65. See ECF Nos. 38, 47. I held a hearing today on both motions, and for the

reasons stated on the record and incorporated in this order, Defendants ' motion to dismiss is

granted and Plaintiffs' motion for a preliminary injunction is denied.
                                                        1
              The Clerk is directed to terminate the open motions (ECF Nos . 38, 47) and mark

the case closed.



SO ORDERED.

Dated :        March 18, 2020
               New York, New York                          AL VIN K. HELLERSTEIN
                                                           United States District Judge




                                               2
